Exhibit THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SECURITIES ISSUABLE UPON THE EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE BLUE SKY OR SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND BLUE SKY LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION, OR AN EXEMPTION FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH ACT OR LAWS. POWERSAFE TECHNOLOGY CORP. OPTION AGREEMENT Section 1.Definitions. Capitalized terms used herein shall have the meanings set forth below. "Agreement" shall mean this Option Agreement. "Committee" shall mean the Committee referred to in Section 3 of the Plan. "Company" shall mean Powersafe Technology Corp., a Delaware corporation. "Date of Grant" shall mean the date specified in the Notice of Option Grant. "Disability" shall mean the inability of the Grantee to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, as determined in the sole discretion of the Committee. "Grantee" or "Optionee” means the individual named in the Notice of Option Grant. "Notice of Option Grant" means the Notice of Option Grant dated the date hereof granted to the Grantee. "Permitted Transferees" shall mean a transfer (i) under a will or under the rules of intestate succession or (ii) to the Grantee's spouse, children or grandchildren or to a trust established by the Grantee for the benefit of the Grantee or the Grantee's spouse, children or grandchildren, provided in either case that the Permitted Transferee agrees in writing, on a form prescribed by the Committee, to be bound by all the provisions of this Agreement. "Plan" shall mean the Powersafe Technology Corp. 2009 Stock Option Plan. "Securities Act" shall mean the Securities Act of 1933, as amended. "Shares" or "Stock" shall mean the
